Citation Nr: 1213666	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  11-33 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for decreased visual acuity associated with traumatic glaucoma, retinal detachment, chorioretinal scar, optic atrophy, and pseudophakia, right eye.  

2.  Entitlement to a rating in excess of 20 percent for visual field deficit associated with traumatic glaucoma, retinal detachment, chorioretinal scar, optic atrophy, and pseudophakia, right eye.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel  


INTRODUCTION

As for the claims that are before the Board of Veterans' Appeals (Board), they have been advanced on the docket pursuant to 38 C.F.R. § 20.900 (2011) and 38 U.S.C.A. §§7107(a)(2) (2011).  

The Veteran served on active duty from February 1956 to December 1957.  

This matter is before the Board on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, a 10 percent rating in effect for right eye glaucoma due to injury was continued.  The Veteran submitted a timely notice of disagreement, and this appeal ensued.  

In a December 2011 rating decision, an increased rating of 20 percent was granted for the service-connected right eye disorder, effective from the date of VA examination dated on October 14, 2011.  This increase was based on amended criteria for service-connected visual field deficit which became effective on December 14, 2008, (and will be further explained below).  Also, based on the new criteria, an additional and separate rating decision was assigned.  Specifically, a 10 percent rating was assigned for decreased visual acuity associated with the traumatic glaucoma injury.  

Thus, the claims on appeal are as on the title page of this decision.  


FINDINGS OF FACT

1.  The Veteran's decreased visual acuity is currently manifested by right eye visual acuity of 20/70 with improvement to 20/50 based on pinhole assessment.  

2.  The Veteran's visual field deficit is currently manifested by average contraction of 13 degrees.  
CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for decreased visual acuity associated with right eye traumatic glaucoma are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, .4.75, 4.76a, 4.77, 4.78, 4.79, Diagnostic Codes (DCs) 6066-6080 (2011).   

2.  The criteria for a rating in excess of 20 percent for visual field deficit associated with right eye traumatic glaucoma are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, .4.75, 4.76a, 4.77, 4.78, 4.79, DCs 6066-6080 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, correspondence to the Veteran from the RO dated in June 2010 specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the June 2010 VCAA letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2011).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

In cases in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally, Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.3 (2011).

Specific Rating Criteria

Decreased Visual Acuity

Effective from December 10, 2008, VA amended the rating schedule for evaluating diseases of the eye.  The Veteran's claim was filed in May 2010 and the amended criteria are for application under the circumstances of this case.  

Pursuant to 38 C.F.R. § 4.75(c) regarding general considerations for evaluating visual impairment, if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75 (c) (2011).  

Under the new Schedule for Rating Disabilities for Diseases of the Eye, DCs 6008 (detachment of the retina) and/or 6009 (unhealed eye injury) mandates that detachment of the retina or an unhealed eye injury be evaluated as follows:

Evaluate on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation. 

60% With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months;

40% With incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; 

20% With incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months;

10% With incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months. 

Note: For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79 , DC 6009 (2011). 


Table III-Normal Visual Field Extent at 8 Principal Meridians

Meridian Normal degrees 
Temporally 85 
Down temporally 85 
Down 65 
Down nasally 50 
Nasally 60 
Up nasally 55 
Up 45 
Up temporally 55 
Total 500

38 C.F.R. § 4.76a (2011).  

The evaluations continue to increase for additional impairment of central visual acuity, which is to be measured based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. §§ 4.75, 4.76, and 4.79, Table V (2011). 

Under the DC for considering impairment of central visual acuity, a noncompensable evaluation is warranted where vision is 20/40 in both eyes.  A 10 percent evaluation is warranted where vision is 20/50, 20/70 or 20/100 in one eye and 20/40 in the other eye.  A 10 percent evaluation is also warranted where vision is 20/50 in both eyes.  38 C.F.R. §§ 4.75, 4.76, and 4.79 (2011).  

It is noted that visual fields are to be measured using the Goldman Perimeter Chart. 38 C.F.R. § 4.77 (2011).  

Under the revised criteria, DC 6011, localized scars, atrophy, or irregularities of the retina that are centrally located with irregular, duplicated, enlarged or diminished image warrant a 10 percent rating.  Scars, atrophy, or irregularities of the retina are rated based on visual impairment if this would result in a higher evaluation.  38 C.F.R. §  4.79, DC 6011 (2011).  

DC 6012 provides for angle-closure glaucoma:

Evaluate on the basis of either visual impairment due to angle-closure glaucoma or incapacitating episodes, whichever results in a higher evaluation. 

60% With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months; 

40% With incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; 

20% With incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; 

10% Minimum evaluation if continuous medication is required. 

Note: For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, DC 6012 (2011). 

DC 6013 provides for open-angle glaucoma.  This condition is to be evaluated based on visual impairment.  A minimum evaluation of 10 percent is warranted if continuous medication is required.  

Decreased Visual Acuity

DC 6080 provides ratings for impairment of visual fields.  

Pursuant to this DC, 

Homonymous hemianopsia:                                             30%  

Loss of temporal half of visual field: 
     Bilateral                                                                       30%
     Unilateral                                                                     10%
     Or evaluate each affected eye as 20/70 (6/21)

Loss of nasal half of visual field:
     Bilateral                                                                        10%
     Unilateral                                                                      10%
      Or evaluate each affected eye as 20/50 (6/15)

Loss of inferior half of visual field:
     Bilateral                                                                         30%
     Unilateral                                                                       10%
     Or evaluate each affected eye as 20/70 (6/21)

Loss of superior half of visual field:
     Bilateral                                                                        10%
     Unilateral                                                                      10%
     Or evaluated each affected aye as 20/50 (6/15)

Concentric contraction of visual field:
     With remaining field of 5 degrees:
     Bilateral                                                                       100%
     Unilateral                                                                       30%
     Or evaluate each affected eye as 5/200 (1.5/60)

With remaining field of 6 to 15 degrees:
     Bilateral                                                                         70%
     Unilateral                                                                       20%
     Or evaluate each affected eye as 20/200 (6/60)

With remaining field of 16 to 30 degrees:
     Bilateral                                                                          50%
     Unilateral                                                                        10%
     Or evaluate each affected eye as 20/100 (6/30)

With remaining field of 31 to 45 degrees:
     Bilateral                                                                           30%
     Unilateral                                                                         10%
     Or evaluate each affected eye as 20/70 (6/21)

With remaining field of 46 to 60 degrees:
     Bilateral                                                                           10%
     Unilateral                                                                         10%
     Or evaluate each affected eye as 20/50 (6/15)

38 C.F.R. § 4.77(c) (2011) as to combination of visual field defect and decreased visual acuity, to determine the evaluation for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service0-connected, separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25.  

Background

In a July 2010 statement, a private physician noted that the Veteran's best corrected visual acuity was 20/40 in the right eye.  The examiner stated that the Veteran's glaucoma and retinal detachment were related to his service-incurred eye injury.  

The Veteran was examined for VA purposes in July 2010.  Examination revealed evidence of a replacement lens in the right eye (pseudophakia) with repair of retinal detachment.  Corrected distance vision in the eye was 20/50.  With regard to loss of visual field, the right eye had an average contraction to 19 degrees.  

In an August 2010 statement, the examiner who conducted the July 2010 exam for VA noted that the Veteran had some diminished vision in the right eye with restricted visual field.  The diminished vision in the right eye was more likely than not caused by the inservice injury which led to retinal detachment and a cataract procedure.  In additional notes prepared by this physician, he indicated that the Veteran's visual field loss in the right eye was due to optic atrophy which in turn was secondary to the eye injury.  

Additional VA examination was conducted in October 2011.  The final diagnoses included traumatic glaucoma, retinal detachment, chorioretinal scar, optic atrophy, refractive error, and pseudophakia.  Other than refractive error, these conditions were attributed to the Veteran's inservice ocular trauma and related treatment.  The examiner noted that decreased vision in the right and decreased visual field were related to the inservice ocular trauma.  Examination showed that best corrected distant visual acuity in the right eye was 20/70 with improvement to 20/50 based on pinhole assessment.  With regard to visual field loss, the right eye had an average contraction to 13 degrees.  

Analysis

Initially, it is noted that service connection for right eye glaucoma due to trauma was granted upon rating decision in July 2005.  A 10 percent rating was assigned, effective from December 22, 1999, the date that the Veteran initially filed a claim for benefits.  In April 2006, the 10 percent rating was confirmed and continued.  In May 2010, the Veteran filed a claim for an increased rating.  In August 2011, the RO again confirmed and continued the 10 percent rating in effect for the right eye disorder.  Most recently, however, in a December 2011 rating decision, it was determined that a separate 10 percent rating was warranted for decreased visual acuity and that the separate 10 percent rating in effect for right eye visual field deficit warranted an increase to 20 percent.  

It is noted that the separate 10 percent rating was established based on amended criteria which went into effect on December 10, 2008.  Prior to December 10, 2008, separate evaluations for loss of visual acuity and visual field defect were not permissible.  See 38 C.F.R. § 4.84a DCs 6080-6081 (prior to December 18, 2008).  Under the amended criteria separate evaluations for loss of visual acuity and visual field defect are now permissible effective December 10, 2008.  See 38 C.F.R. § 4.77(c) (2011) ("separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25.")  As the Veteran's claim for an increased rating was filed on May 26, 2010, the proper criteria to be used in this claim are the amended regulations.  And as related above, based on the change in the rating criteria and current clinical findings, the RO granted a separate 10 percent evaluation for loss of visual acuity, effective May 26, 2010, and they also increased the separate 10 percent rating in effect for visual field deficit to 20 percent.  


The Board will now consider whether increased ratings are warranted for these two conditions.  

Decreased Visual Acuity

When considering the rating criteria and the clinical findings as summarized above, it is clear that a rating in excess of 10 percent is not warranted.  Findings of decreased acuity from 20/50 to 20/70 support entitlement to a separate 10 percent rating under the criteria in effect since December 2008.  38 C.F.R. § 4.79, DC 6066 (2011).  As the Veteran filed a claim for an increased rating in May 26, 2010, the RO assigned that as the effective date for this separate 10 percent rating, and the Board agrees.  

It is also noted that incapacitating episodes as a result of the right eye condition are not indicated.  Thus, the Board has looked at decreased visual acuity in making this determination as mandated in the appropriate DCs as summarized above.  See 38 C.F.R. § 4.79, DCs 6008, 6009, 6011, 6012, and 6013 (2011).

Finally, "staged ratings" as contemplated by the CAVC in Fenderson v. West, supra, for discrete intervals based on changes in levels of symptomatology are not warranted.  The highest evaluation warranted at any time during the pendency of the appeal is the presently assigned disability rating.  In the absence of clinical evidence demonstrating the criteria required for a higher disability rating, an increased evaluation is not warranted.

Decreased Visual Fields

When examined in July 2010, average contraction was to 19 degrees.  Pursuant to DC 6080, this warrants a 10 percent rating.  When the Veteran exhibited average contraction to 13 degrees on VA examination on October 14, 2011, a 20 percent rating was assigned.  The Board agrees with the assessment and notes that the average contraction of "remaining field of 5 degrees" is not demonstrated which would warrant a 30 percent rating.   

Final Considerations

As per 38 C.F.R. § 4.25 and 4.77, the assigned evaluations combine to 20 percent, effective May 26, 2010, and 30 percent, effective October 14, 2011.  It is further noted that regulations indicate that the evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of one eye.  See 38 C.F.R. § 4.75 (2011).  

The Board has considered whether there is any evidence which warrants consideration of an initial evaluation in excess of 10 percent for decreased visual acuity, or in excess of 20 percent for visual field deficit.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. at 115; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Thun, supra.  Comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability reveals that the schedular criteria encompass all symptoms of the right eye conditions that the Veteran has reported. 

Since the criteria reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture due to his right eye condition is contemplated by the Schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96.  The Board finds that the Veteran's disability picture due to right eye decreased visual acuity and visual field deficit is entirely encompassed within the criteria specified in the rating schedule, and the disability is not so unusual or exceptional in nature as to render inadequate the current ratings assigned.  The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, supra.  

Moreover, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  


ORDER

Entitlement to an initial rating in excess of 10 percent for decreased visual acuity associated with traumatic glaucoma, retinal detachment, chorioretinal scar, optic atrophy, and pseudophakia, right eye, is denied.  

Entitlement to a rating in excess of 20 percent for visual field deficit associated with traumatic glaucoma, retinal detachment, chorioretinal scar, optic atrophy, and pseudophakia, right eye, is denied.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


